[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                             ------------------------          JUNE 22, 2006
                                 No. 05-12949                THOMAS K. KAHN
                             ------------------------            CLERK
                    D.C. Docket No. 03-00515 CV-J-99-TEM


DONMAR ENTERPRISES, INC.,
a Florida Corporation,

                                                        Plaintiff-Appellee,
      versus


NISSAN NORTH AMERICA, INC.,
a California corporation,
NISSAN JIDOSHA KOBUSHIKI KAISHA,
a Japanese corporation d.b.a. Nissan Motor Co. Ltd.,


                                                        Defendants-Appellants.


                               ----------------------
               Appeal from the United States District Court for the
                             Middle District of Florida
                               ----------------------

                                (June 22, 2006)
Before TJOFLAT, BARKETT and GOODWIN*, Circuit Judges.

PER CURIAM:

       The record in this appeal reveals that the district court exceeded its

jurisdiction in accepting the invitation of the parties to revise the “Mediated

Settlement Agreement” (EXHIBIT A) when there existed unresolved

disputed questions of fact as to the intention of the parties. The order appealed

from is vacated and the cause is remanded to the District Court for an

evidentiary hearing to determine the disputed questions regarding matters not

covered by the said exhibit. Neither party to recover costs.



       VACATED AND REMANDED




   *
    Honorable Alfred T. Goodwin, United States Circuit Judge for the Ninth Circuit, sitting by
designation.

                                               2